Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  December 23, 2020                                                                Bridget M. McCormack,
                                                                                                 Chief Justice

  161017                                                                                David F. Viviano,
                                                                                        Chief Justice Pro Tem

                                                                                      Stephen J. Markman
  THOMAS HAAN, CONNIE HAAN, KRISTIN                                                        Brian K. Zahra
  BROOKS, and JILL RHODES,                                                           Richard H. Bernstein
            Plaintiffs/Counterdefendants-                                            Elizabeth T. Clement
            Appellees,                                                               Megan K. Cavanagh,
                                                                                                      Justices

  and
  WILLIAM RHODES, CASEY ALLEN, LAURA
  ALLEN, TRAVIS STEPHENSON, MARCIANN
  STEPHENSON, KEVIN MARCY, and SUSAN
  MARCY,
            Plaintiffs/Counterdefendants,
  v                                                        SC: 161017
                                                           COA: 345282
                                                           Allegan CC: 17-057955-CH
  LAKE DOSTER LAKE ASSOCIATION,
           Defendant/Counterplaintiff-
           Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 16, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Court of Appeals: (1) erred by determining that the
  dedication and recorded restrictions did not prevent the appellees from claiming an
  easement for the maintenance of the appellees’ docks; (2) erred by determining that the
  appellees’ requests for placement of docks under the recorded covenants and restrictions
  constituted more than a permissive and revocable license and expanded into an
  enforceable easement; (3) erred by determining that the application for membership
  constituted an enforceable contract conferring on the appellees an easement for the
  permanent maintenance of docks; and (4) erroneously considered extrinsic evidence and
  decided questions of fact that were in dispute. In addition to the brief, the appellant shall
                                                                                                               2

electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
The appellees shall file a supplemental brief within 21 days of being served with the
appellant’s brief. The appellees shall also electronically file an appendix, or in the
alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
must be filed by the appellant within 14 days of being served with the appellees’ brief.
The parties should not submit mere restatements of their application papers.

      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 23, 2020
       p1216
                                                                             Clerk